
	
		I
		111th CONGRESS
		1st Session
		H. R. 3085
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Becerra (for
			 himself, Mr. Nunes,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Mr. Kildee,
			 Mr. Luján,
			 Ms. McCollum, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of Indian tribal governments as State governments for purposes of
		  determining the sources of support of charitable
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Charities Fairness Act of
			 2009.
		2.Public support by
			 Indian tribal governments
			(a)In
			 generalSection 7871(a) of the Internal Revenue Code of 1986
			 (relating to Indian tribal governments treated as States for certain purposes)
			 is amended by striking and at the end of paragraph (6), by
			 striking the period at the end of paragraph (7) and inserting ;
			 and, and by adding at the end the following new paragraph:
				
					(8)for purposes
				of—
						(A)determining
				support of an organization described in section 170(b)(1)(A)(vi), and
						(B)determining
				whether an organization is described in paragraph (1) or (2) of section 509(a)
				for purposes of section
				509(a)(3).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to—
				(1)support received
			 before, on, or after the date of the enactment of this Act, and
				(2)the determination
			 of the status of any organization with respect to any taxable year beginning
			 after such date of enactment.
				
